       Case 1:14-cv-00683-MV-GBW Document 72 Filed 02/02/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

BEAU JAMES MUSACCO,

       Petitioner,

v.                                                           Civ. No. 14-683 MV/GBW

GERMAN FRANCO, et al.,

       Respondents.

       ORDER ADOPTING MAGISTRATE JUDGE’S PROPOSE FINDINGS AND
                     RECOMMENDED DISPOSITION

       THIS MATTER comes before the Court on Petitioner’s Motion for Relief from Judgment

re: Final Order and Order Adopting Report and Recommendations (doc. 62) and his Motion for

an Order granting the aforementioned motion (doc. 64). On August 22, 2014, Petitioner filed a

habeas petition under 28 U.S.C. § 2254 asking the Court to vacate his state convictions. Doc. 3

at 1, 21. On August 3, 2016, Magistrate Judge Wormuth issued a Proposed Findings and

Recommended Disposition (hereinafter “Habeas PFRD”) that advised the Court to dismiss all of

Petitioner’s claims with prejudice. Doc. 55 at 35. Petitioner did not file any objections. Doc. 57

at 2. On December 4, 2017, the Court adopted the Habeas PFRD in full and issued a final order

dismissing Petitioner’s habeas petition with prejudice. Id. at 3; doc. 58.

       On June 29, 2020, Petitioner filed the instant motion. Doc. 62. In it, he asks the Court to

set aside its final order (doc. 58) and its judgment adopting the Habeas PFRD (doc. 57) pursuant

to Rule 60(b)(6) and to grant him leave to file objections to the Habeas PFRD. Doc. 62 at 3, 9.

He asserts four grounds for doing so: (i) Magistrate Judge Wormuth’s finding that he had

enjoyed an opportunity to litigate his unlawful search and seizure claims fully and fairly in state

court, id. at 5–7; (ii) Magistrate Judge Wormuth’s refusal to hold oral argument on these claims,
       Case 1:14-cv-00683-MV-GBW Document 72 Filed 02/02/21 Page 2 of 3




id. at 5; (iii) the Court’s failure to assess whether the state court’s evidentiary rulings had

violated his right to due process by rendering his trial fundamentally unfair, id. at 7; and (iv) the

failure of his habeas counsel to object to the Habeas PRFD, apprise him of the need to do so, or

give him accurate information about the status of his case, id. at 2, 8. A month later, Petitioner

filed a Motion for an Order granting the instant motion based on Respondents’ failure to respond

to it. Doc. 64. On August 10, 2020, Respondents filed their response to the instant motion.

Doc. 67. Petitioner did not file a reply; rather, on September 21, 2020, he declared that briefing

on the motion was complete. Doc. 68.

        On October 30, 2020, Magistrate Judge Wormuth filed a Proposed Findings and

Recommended Disposition for the instant motion (hereinafter “Rule 60(b)(6) PFRD”). Doc. 71.

He recommended denying the motion. Id. at 31. He found that the Court lacked jurisdiction

over Petitioner’s first claim because it is a second or successive habeas petition and that

transferring it to the Tenth Circuit for consideration was not in the interest of justice. Id. at 9–20,

31. He also found, with respect to Petitioner’s remaining three claims, that “there is no evidence

that preserving the Court’s final order and final judgment risks perpetuating an injustice

[because] Petitioner has not demonstrated that reopening his habeas proceedings to allow him to

file objections to [the Habeas] PFRD could result in a different determination as to the merits of

his habeas petition.” Id. at 31. He therefore concluded that none of Petitioner’s three claims

amounts to “an extraordinary circumstance that allows the Court to grant him the relief that he

seeks.” Id.

        Neither party has filed objections to this PFRD. Appellate review of these issues is

therefore waived. See United States v. One Parcel of Real Prop., 73 F.3d 1057, 1059–60 (10th

Cir. 1996). Failure to object to a PFRD also waives the right to de novo review by the district



                                                   2
       Case 1:14-cv-00683-MV-GBW Document 72 Filed 02/02/21 Page 3 of 3




court. See id. at 1060; Thomas v. Arn, 474 U.S. 140, 149–150 (1985). Nevertheless, the Court

has conducted a de novo review of Magistrate Judge Wormuth’s findings in this case. See One

Parcel, 73 F.3d at 1061. It concurs with all of the factual and legal conclusions recited therein.

       Wherefore, IT IS HEREBY ORDERED that Magistrate Judge Wormuth’s Rule 60(b)(6)

PFRD (doc. 71) is ADOPTED in full. Petitioner’s Motion for Relief from Judgment re: Final

Order and Order Adopting Report and Recommendations (doc. 62) and his Motion for an Order

granting the aforementioned motion (doc. 64) are DENIED.




                                                     _____________________________________
                                                     MARTHA VÁZQUEZ
                                                     UNITED STATES DISTRICT JUDGE




                                                 3
